Citation Nr: 0924646	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 





INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The issue of entitlement to service connection for bilateral 
hearing loss disability is addressed in the remand following 
the order section of this opinion.


FINDING OF FACT

Tinnitus is etiologically related to active duty.


CONCLUSION OF LAW

Tinnitus was incurred in active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus.  As a 
preliminary matter, the Board notes that the Veteran has been 
provided all required notice, to include notice with respect 
to the effective-date and disability-rating elements of this 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) or 38 C.F.R. § 3.159 (2008).




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran claims that he first noticed tinnitus during 
service and has continued to experience tinnitus since 
service.  He attributes the condition to noise exposure 
sustained during mortar training.  The Board concedes noise 
exposure during service, as the Veteran's DD-214 indicates 
that Veteran's military occupational specialty was fire 
crewman.

The Veteran was afforded a VA examination in October 2005, 
and an addendum to the examination report was issued in April 
2006.  The examiner, in the April 2006 addendum, found that 
the Veteran's current tinnitus is less likely than not caused 
by or a result of military noise exposure based on negative 
evidence, including the facts that the Veteran's service 
treatment records were negative for tinnitus and there was no 
report of tinnitus until nearly 30 years after separation.

Despite this opinion, the Board finds that Veteran's military 
specialty of fire crewman is consistent with his reported 
noise exposure.  In addition, the Veteran is competent to 
report that he first noticed ringing in his ears in service 
and that he has experienced it ever since service.  The Board 
has found no reason to doubt the Veteran's credibility.  
Therefore, the Board concludes that the Veteran's tinnitus 
originated while he was serving on active duty.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran claims that he is entitled to service connection 
for a bilateral hearing loss disability.  The file reflects 
that the Veteran's only claimed noise exposure was during 
service.  However, the October 2005 VA examiner concluded 
that it was less likely than not that the Veteran's bilateral 
hearing loss disability originated in service.

The Board has determined that the opinion provided by the 
October 2005 VA examiner against the Veteran's claim for 
service connection for a bilateral hearing loss disability is 
not adequately supported.  In this regard, the Board notes 
that the examiner apparently based his opinion on the absence 
of documentation of the claimed disability in service 
treatment records or post-service private medical records.  

There is no doubt that the Veteran was subjected to excessive 
noise exposure during his military service.  Moreover, as the 
fact finder, the Board has determined that the Veteran is a 
credible historian.  Therefore, the Board has determined that 
a new examiner should provide an opinion based on the 
assumption that the Veteran was exposed to excessive noise in 
service and the assumption that the history provided by the 
Veteran concerning his hearing loss is credible.  
Particularly, the examiner should determine whether the 
hearing loss is due to acoustic trauma, since the only 
acoustic trauma reported by the Veteran occurred during 
service.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by an examiner, other than the 
one who examined the Veteran in October 
2005, with appropriate expertise to 
determine the nature and etiology of the 
Veteran's bilateral hearing loss 
disability. The claims folder must be made 
available to and reviewed by the examiner.

With respect to a bilateral hearing loss 
disability, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disability is etiologically related to the 
Veteran's military service.  For purposes 
of the opinion, the examiner should assume 
that the Veteran is a credible historian.  
The examiner should specifically indicate 
whether the pattern of the Veteran's 
hearing loss is consistent with or 
indicative of noise-induced hearing loss.  
The examiner should provide the rationale 
for all opinions expressed.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


